Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargest (US 5,441,477 A as previously recited) in view of Allen et al (US 4,935,604 A as previously recited) in further view of Jarvis (US 2009/0233375 A1 as previously recited).
With respect to claim 1, Hargest discloses a system (Figure 1) for reaching and maintaining a desired temperature in a biological sample 26 stored in a container 18 (Col. 2, line 66 thru Col. 3, line 6; Col. 3, lines 37-65; Figure 1) comprising: an outer shell 20 comprising an outer layer (i.e. outside wall of shell 20; Figure 1), an inner air shield (i.e. inside wall of the shell 20; Figure 1) opposite the outer layer, a top surface (i.e. top wall connected between shell 20 and inner shell 32; Figure 1) disposed along a top edge of the outer layer and the inner air shield (Col. 3, lines 50-65; Figure 1), and a bottom surface (i.e. bottom of shell 20 near reference 18; Figure 1), the outer shell 20 defining a cavity 16, 23 (Col. 3, lines 50-65; Figure 1); an inner shell 32 comprising a bottom (.i.e. bottom of inner shell containing plate 28; Figure 1) and a sidewall (i.e. side of the inner shell 32; Figure 1) adjacent the bottom (Col. 3, lines 50-65; Figure 1), at least one air extraction port 30, 32 along the top and at least one air injection port 16 along a bottom portion of the side wall (i.e. adjacent side wall 32) spaced from the air extraction port 30, 32, and a top surface, wherein the top surface of the inner shell 32 and the top surface of the outer shell are sealed (Col. 3, lines 50-65; Figure 1), and wherein the sidewall of the inner shell 32 is spaced from the inner air shield to define a recirculation pathway (Col. 3, lines 50-65; Col. 4, lines 40-46; Figure 1); a fan 10, 60 disposed in a position to draw air through the air extraction port 30, 32 to the recirculation pathway, the fan 10, 60 being connected to a motor means, and the motor means being connected to an electrical power means and a controller 42 (Col. 3, line 66 thru Col. 4, line 7; Col. 4, line 47-55; Figure 1); at least one thermal element 12, 15 disposed within the air pathway 14 and connected to the electrical power means and the controller 42 (Col. 3, line 50 thru Col. 4, line 7; Figure 1); at least one thermal sensor 
However, Hargest is silent regarding at least one air extraction port along the bottom and at least one air injection port along an upper portion of the sidewall and spaced from the air extraction port; the fan being connected to a motor, and the motor being connected to a power source and a controller, at least one thermal element disposed within the recirculation pathway and connected to the power source and the controller; at least one thermal sensor disposed within the recirculation pathway and connected to the controller; each of the plurality of beads comprising a first spherical cap adjacent a second spherical cap at a common base, the common base defining a base diameter, the second spherical cap having a radius extending perpendicularly from 
In the same field of endeavor for a medical sterilization system for instruments reaching and maintaining a desired temperature, Allen et al teaches that the at least one air extraction port 36 along the bottom 26 and at least one air injection port 90 along an upper portion of the sidewall 24 and spaced from the air extraction port 36 (Col. 4, lines 36-61; Figures 1-2); the fan 96 being connected to a motor 98 (Col. 4, lines 36-61; Figures 1-2), and the motor 98 being connected to a power source (i.e. not shown but is connected to the controlling power switch 46) and a controller 46 (Col. 3, lines 62 thru Col. 4, line 4), at least one thermal element 110 disposed within the recirculation pathway 88 and connected to the power source (i.e. not shown but is connected to the controlling power switch 46) and the controller 46 (Col. 4, lines 62 thru Col. 5, line 3; Col. 7, lines 33-46; Figures 1-2); at least one thermal sensor 66 disposed within the recirculation pathway 88 and connected to the controller 46 (Col. 5, lines 4-20; Col. 7, lines 34-46; Figure 7); the medium 170 facilitating airflow through the medium 170 from the at least one air injection port 90 downward through  
In the same field of endeavor of thermal bath media system, Jarvis teaches in this reference the medium 40, 70 comprises a plurality of beads 40, each of the plurality of beads 40 comprising a first spherical cap (i.e. the pellets 40-49 are divided along the widest axis and the thinnest dimension or axis that are perpendicular to one another. The examiner suggest that the first spherical cap is divided by the thinnest dimension or axis. The first spherical cap is spherical; Para. 0035-0036) adjacent a second spherical cap (i.e. the examiner suggest that the second spherical cap is divided by the thinnest dimension or axis that is perpendicular to the widest dimension. The second spherical cap is oblong; Para. 0035-0036) at a common base t (i.e. the common base (t) is along the thinnest dimension or axis; Para. 0035), the common base t defining a base diameter (i.e. the common base (t); Figures 4-5 and 7), the second spherical cap having a radius (i.e. the examiner suggest that the radius is along the widest dimension or axis; Para. 0041) extending perpendicularly from a center point of the base diameter to an apex of the second spherical cap and the first spherical cap having a radius extending perpendicularly from the center point of the base diameter radius to an apex of the first spherical cap (i.e. Para. 0035-0036; Figures 4-7), wherein the radius of the first spherical cap is different from the radius of the second spherical cap (i.e. an egg shaped pellet is an non-symmetrical ellipsoid where the first spherical cap half has a shorter apex than the second spherical cap half; Para. 0035-0036; Figures 2-10; See below), the plurality of beads 40 being shaped (i.e. non-symmetrical ellipsoid pellets (45-49); Para. 0033, 0038-0039 and 0041) to rotate (i.e. whenever the vessels (50) are manually moved around within tub (30), adjacent pellets (40) exert minimal friction against each other (Para. 0032). Movement of beads while the stirring blade is operating and while the vessel 50 is manually inserted can cause rotation of beads; Para. 0047 and 0055) with respect to adjacent beads 40 when a sample 50 is inserted into the system to reduce linear dimensions of the beads 40 along a force axis as the sample 50 is inserted to ease insertion of the sample 50 (Para. 0032 and 0047; Figures 1-10). The advantage modifying the glass beads as taught by Hargest et al and Allen in view of the metal, glass or plastic pellets as taught by Jarvis is that doing so would provide an efficient way to fill the shape of the vessel with the heating medium while allowing the vessel to reach the intended temperature. 
[AltContent: textbox (Second spherical cap)][AltContent: textbox (First spherical cap)]
[AltContent: arrow][AltContent: arrow][AltContent: ]
[AltContent: arrow][AltContent: textbox (Widest dimension or axis)]
[AltContent: arrow]
[AltContent: textbox (Thinnest dimension or axis)]
[AltContent: textbox (See Figures 6-7 of Jarvis where pellets of irregular shapes such as nonsymmetrical ellipsoids as shown in figures 6-7. The examiner defines one example of non-symmetrical ellipsoid as an egg shape pellet as shown above (Para. 0041-0042).  )]


Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the air extraction port to the recirculation 

With respect claim 2, Hargest, as applied to claim 1, discloses that the plurality of beads 23 is selected from the group consisting of a plurality of thermally conductive beads (i.e. beads are electrically non-conductive and may be made of optical soda lime glass coated with silicone or polytetrafluoroethylene) or a plurality of thermally non-conductive beads (Col. 3, lines 37-49; Figure 1).

With respect to claims 3 and 6, Hargest, as applied to claim 1, disclose that the at least one thermal sensor 40 is disposed within the beads 23 (Col. 3, line 66 thru Col. 4, line 7; Figure 1).
However, Hargest is silent regarding the at least one thermal sensor is disposed within an airflow pathway of the at least one air injection port.
Allen et al teaches in this reference that the at least one thermal sensor 66 is disposed within an airflow pathway 88 of the at least one air injection port 90 (Col. 4, line 51 thru Col. 5, line 20; Figures 1-20). The advantage of modifying the location of the thermal sensor in the recirculation pathway as taught by Hargest in view of the one thermal sensor located within the air extraction port of the recirculation pathway as 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the arrangement of parts of the system as taught by Hargest, with the arrangement of parts of the system as taught by Allen et al, to reduce the heating cycle times of the system.  

With respect to claim 4, Hargest, as applied to claim 1, discloses that the at least one thermal sensor 40 is disposed within the beads 23 (Col. 3, line 66 thru Col. 4, line 7; Figure 1)
However, Hargest is silent regarding the at least one thermal sensor is disposed within an airflow pathway of the at least one air extraction port.
Allen et al teaches in this reference that the at least one thermal sensor 66 is disposed within an airflow pathway 88 of the at least one air extraction port 36 (Col. 4, line 51 thru Col. 5, line 20; Figures 1-20).  The advantage of modifying the location of the thermal sensor in the recirculation pathway as taught by Hargest in view of the one thermal sensor located within the air extraction port of the recirculation pathway as taught by Allen et al is that doing so would provide a reduction in the heating cycle times of the system.
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the arrangement of parts of the system as taught by Hargest, with the arrangement of parts of the system as taught by Allen et al, to reduce the heating cycle times of the system.  

With respect to claims 5 and 7, Hargest, as applied to claims 1 and 3, discloses that the at least one thermal sensor 40 is disposed within the inner shell 32 (Col. 3, lines 66 thru Col. 4, line 7; Figure 1-20).

With respect to claim 8, Hargest, as applied to claim 3, discloses that the fan 10, 60, the diffuser plate 28 being disposed in the flow path, and comprising a plurality of air distribution ports 28 (Col. 3, lines 27-36; Col. 4, lines 47-50; Figure 1).
However, the modification of Hargest is silent regarding a diverter plate for receiving the fan, the diverter plate being disposed between the fan and the motor.
Allen et al teaches in this reference a diverter plate 78 for receiving the fan 96, the diverter plate 78 being disposed between the fan 96 and the motor 98 (Col. 4, lines 36-61; Figures 1-3). The advantage of modifying the diffuser plate as taught by Hargest in view of the diverter plate located within the recirculation pathway as taught by Allen et al is that doing so would provide a reduction in the heating cycle times of the system.
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to replace the diverter plate of the system of Hargest with the incorporation of the diverter plate of Allen et al et al, thereby providing a removal of contaminates from the air prior to the air flow contacting the fan.  

With respect claim 9, Hargest, as applied to claim 1, discloses a layer of insulation (.i.e. air is insulation) disposed between the inner air shield 32 and the outer layer of the outer shell 20 (Col. 3, lines 50-65; Figure 1).

With respect to claim 11, Hargest, as applied to claim 1, discloses that the fan 10, 60 is disposed within the pathway 14 is in proximity to the air extraction port 30, 32 (Col. 3, lines 27-37; Col. 3, lines 27-36; Col. 4, lines 47-50; Figure 1).
However, Hargest is silent regarding the fan is disposed within the recirculation pathway in close proximity to the air extraction port.
Allen et al teaches in this reference that the fan 96 is disposed within the recirculation pathway 88 in close proximity to the air extraction port 36 (Col. 5, lines 36-65; Figure 1). The advantage of modifying the location of the fan in general proximity to the air extraction port as taught by Hargest in view of the fan located within close proximity to the air extraction port as taught by Allen et al is that doing so would provide a reduction in the heating cycle times of the system.
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the location of the fan of the system as taught by Hargest, by incorporating the location of the fan of the system as taught by Allen et al, thereby providing a reduction in heating cycle times of the system.   

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargest (US 5,441,477 A as previously recited) in view of Allen et al (US 4,935,604 A as previously recited) in view of Jarvis (US 2009/0233375 A1 as previously recited) as applied to claim 1 above, and further in view of Ritchie (US 3,399,874 A as previously recited).
With respect to claim 10, Hargest in view of Allen et al and Jarvis, as applied to claim 1, discloses that a substantially permeable diffuser plate 28 for receiving the plurality of beads 23, the diffuser plate being removably disposed within the outer shell 20 (Col. 3, lines 37-49; Figure 1).
However, Hargest in view of Allen et al and Jarvis is silent regarding a substantially permeable receptacle for receiving the plurality of beads, the receptacle being removably disposed within the inner shell.
Ritchie teaches in this reference a substantially permeable receptacle 102 for receiving the fluidized bed B (i.e. although, Richie discloses of a medium made of sand particles, it would be obvious to use a different fluidized bed made plurality of beads to provide essentially continuous intimate contact of objects immersed within the fluid bed for excellent heat exchange), the receptacle 102 being removably disposed within the inner shell 30 (Col. 2, lines 50-55; Col. 3, lines 62-75; Figures 1-3). The advantage of modifying the area within the outer shell receiving plurality of beads as taught by Hargest in view Allen and Jarvis in further view of receptacle receiving the plurality of beads as taught by Ritchie et al is that doing so would provide additional support for the articles being treated while allowing for easy change out of the heating medium.
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to add to the area within the outer shell receiving plurality of beads of Hargest in view of Allen et al and Jarvis, by incorporating the mesh basket receptacle receiving the plurality of beads as taught by Ritchie, thereby providing additional support for the article being treated while allowing easier change out of the heating medium.  

Response to Arguments
Applicant's arguments filed December 09, 2021 have been fully considered but they are not persuasive. 

Applicant’s argues: “Jarvis does riot disclose a non- symmetrical ellipsoid, but only references less preferred alternative forms of pellets that have rough, jagged, uneven, rutted, bumpy, pitted and etched forms, including polygons such as cubes, cones, pyramids and cylinders, or twists, or rings. Furthermore, it appears as though Examiner is holding that an ellipsoid shape wherein a radius from center point along X axis is not the same as a radius from the center point along its Y axis. This completely misconstrues what is claimed in independent Claim I as Applicant's invention”, as disclosed on pages 6-9 of remarks.   
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the three references cited in the above rejection. 
Jarvis teaches that each of the plurality of beads 40 can be made of different shapes wherein the pellets can have spherical shapes, either alone or in combination with oblong pellets (Para. 0033). Therefore the examiner interprets that the pellets as taught by Jarvis may be totally a sphere (41) or partially a sphere and partially an oblong. For example an egg shaped pellets (See above figure), or an avocado shaped pellet as shown in figures 6-7 of Jarvis can be a result of this combination.  
Jarvis discloses that each of the pellets has two particular dimensions, a thinnest dimension and a widest dimension (Para. 0034-0035; Figures 4-7). The examiner i.e. where the thinnest and widest dimensions or axis cross one another). 
Thus as shown in Figure 6 and 7 are oblong pellets that are shaped like irregularly shaped ellipsoids or non-symmetrically shaped ellipsoids (Para. 0040-0041). The examiner interprets that a non-symmetrically shaped ellipsoids is where at least one of the axes does not divide the ellipsoid shape symmetrically. As described above, an egg or avocado fits the description of the non-symmetrically shaped ellipsoid. Where widest dimension of the egg shaped pellet would produce a symmetrically shaped top and bottom half. However the thinnest dimension would produce two asymmetrical half wherein the first have is a half spherical shape and the second have is a half shaped ellipsoid. Since the distance from the apex of the spherical half to the intersection of the thinnest and widest axes is less than the distance from the apex of the ellipsoid to the intersection of the thinnest and widest axes, the examiner interprets that the non-symmetrically shaped ellipsoids as taught by Jarvis in combination with Hargest and 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        December 20, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761